Exhibit 10.1

LETTER LOAN AGREEMENT

CDN$230,000,000 SUPER PRIORITY DEBTOR-IN-POSSESSION CREDIT FACILITY

December 9, 2009

Abitibi-Consolidated Inc.

1155 Metcalfe Street, Suite 800

Montreal, Quebec

H3B 5H2

Dear Sirs/Mesdames:

Abitibi-Consolidated Inc. (“ACI” or the “Borrower”), with certain of its
subsidiaries (collectively, the “CCAA Debtors”), has applied and been granted
relief as a debtor company under the Companies’ Creditors Arrangement Act
(Canada) (the “CCAA”) pursuant to an order of the Superior Court of Quebec (the
“CCAA Court”) entered on April 17, 2009 (the “CCAA Order Date”), as amended
prior to the date hereof, including pursuant to the second amended order dated
May 6, 2009 (collectively, the “CCAA Order”).

Pursuant to a certain implementation agreement made as of September 3, 2009 and
approved by the CCAA Court on September 29, 2009 among ACI, Abitibi-Consolidated
Company of Canada (“ACCC”), Alcoa Canada Ltée (“Alcoa Canada”), Alcoa Ltd.
(“Alcoa Ltd.” and together with Alcoa Canada and Alcoa Canada Energy Company
(the latter being the entity referred to as “Newco”), collectively “Alcoa”), and
Manicouagan Power Company (“MPCo”), to which HQ Énergie Inc. (“HQ Énergie”)
intervened (the “Implementation Agreement”), ACI, ACCC, Alcoa and HQ Énergie
have the common intent and objective to implement certain transactions in
respect of the sale of MPCo and the business currently owned and operated by
MPCo, the whole, substantially as described in the step plan attached to the
Implementation Agreement (the “Proposed Transactions”).

In connection with the Proposed Transactions, Abitibi-Consolidated Company of
Canada has made a capital cash contribution to 3239432 Nova Scotia Company
(“ULC”) to secure the payment and indemnification obligations of ACI, ACCC and
ULC under the Implementation Agreement and under the definitive agreements
implementing the Proposed Transactions, including the indemnification
obligations in connection with the Contingent Pension Liabilities (as such term
is defined in the Implementation Agreement).

ACI seeks adequate financial resources to proceed with its restructuring and has
requested that ULC provide a debtor-in-possession credit facility to ACI so that
it and the other Loan Parties have access to the necessary liquidity to fund
their working capital requirements. ULC has agreed to do so, and has agreed with
Alcoa and the Borrower that Alcoa will, in certain circumstances specified
herein, have the right to exercise its judgment where a decision of the Lender
is required hereunder.



--------------------------------------------------------------------------------

For purposes of (i) providing for working capital and for other general
corporate purposes of the Borrower and its subsidiaries, (ii) paying fees and
expenses associated with this Financing, and (iii) paying costs and expenses in
connection with the CCAA Debtors’ proceedings pursuant to the CCAA (the “CCAA
Cases”), ULC will provide to the Borrower up to CDN$230,000,000 (the “Commitment
Amount”) of debtor-in-possession senior secured financing during the course of
the CCAA Cases (the “DIP Facility” or the “Financing”), subject to the terms and
conditions set forth or referred to in this letter loan agreement (as amended,
restated and supplemented from time to time, this “Agreement”).

Capitalized terms used in this Agreement but not otherwise defined shall have
the respective meanings given to them in Schedule A hereto. Each of the
Schedules to this Agreement forms part of and is integral to this Agreement.

 

THE PARTIES    Borrower:    ACI Lender:    ULC (together with its successors and
permitted assigns, the “Lender”) Subsidiary Guarantors:    The following
subsidiaries of ACI shall guarantee the Obligations (collectively, the
“Subsidiary Guarantors”): (i) Abitibi-Consolidated Company of Canada;
(ii) 3224112 Nova Scotia Limited; (iii) Marketing Donohue Inc.;
(iv) Abitibi-Consolidated Canadian Office Products Holdings Inc.; (v) 3834328
Canada Inc.; (vi) 6169678 Canada Incorporated; (vii) 4042140 Canada Inc.;
(viii) Donohue Recycling Inc.; (ix) 1508756 Ontario Inc.;
(x) Abitibi-Consolidated Nova Scotia Incorporated; (xi) Saguenay Forest Products
Inc.; (xii) Les Explorations Terra Nova Ltd.; (xiii) The Jonquiere Pulp Company;
(xiv) The International Bridge and Terminal Company; (xv) Scramble Mining Ltd.;
and (xvi) 9150-3383 Québec Inc. THE DIP FACILITY    DIP Facility:    The Lender
hereby makes available, on a non-revolving basis, a DIP Facility of up to the
Commitment Amount to the Borrower upon the terms and conditions hereof. The DIP
Facility shall be made available by way of one or more interest free Loans in
accordance with the terms and conditions of this Agreement. The Borrower may at
any time request, in writing, the permanent reduction of any portion of the
Commitment Amount which has not been advanced to the Borrower.

 

- 2 -



--------------------------------------------------------------------------------

Purpose:    The proceeds of the Loans advanced under the DIP Facility shall be
used only for the following purposes:   

(i)      to provide working capital for, and for other general corporate
purposes of, (x) the Borrower and (y) the Borrower’s subsidiaries that are Loan
Parties, as well as Donohue Corp., Bridgewater Paper Company Limited and
Abitibi-Consolidated (U.K.) Inc. subject to the limitation set out in paragraph
20 of Schedule D attached hereto, the whole substantially in accordance with the
relevant Cash Forecast (as defined hereinafter);

  

(ii)     to pay fees and expenses associated with the DIP Facility, including
without limitation all reasonable legal and other out-of-pocket expenses
incurred by the Lender and Alcoa in connection with the execution, maintenance
and enforcement of this Agreement and the other DIP Loan Documents
(collectively, the “DIP Expenses”); and

  

(iii)   to pay costs and expenses in connection with the CCAA Cases.

   None of the proceeds shall be loaned or advanced to or for the benefit of any
Person that is not a Loan Party except in accordance with paragraph 20 of
Schedule D attached hereto. Availability:    Subject to the satisfaction of the
Initial Availability Conditions (as set forth below), the DIP Facility shall be
available to the Borrower by way of: (i) an initial draw of CDN$130,000,000;
(ii) two subsequent draws of $25,000,000 each; and (iii) the balance further to
a Subsequent DIP Order (as defined hereinafter).    Each borrowing of Loans
under the DIP Facility shall be subject to the satisfaction of the Drawdown
Conditions (as set forth below).    Loans under the DIP Facility will cease to
be available and the Lender shall have no further obligation to advance Loans to
the Borrower on and after the occurrence of a Termination Event.    Any amounts
borrowed and repaid under the DIP Facility may not be re-borrowed. Notice of
Borrowing:    The Borrower shall provide to the Lender and Alcoa a borrowing
request in the form attached as Schedule E (a “Borrowing Request”), in which,
among other things, the Borrower shall represent and warrant to the Lender that
all of the Drawdown Conditions have been satisfied. Loan Proceeds:    The
proceeds of all Loans advanced to the Borrower pursuant to this Agreement shall
be paid to a bank account designated by the Borrower.

 

- 3 -



--------------------------------------------------------------------------------

Unadvanced Commitment Amount    At the request of the Borrower, any portion of
the Commitment Amount which has not been advanced to the Borrower shall either:
(i) be transferred to the Monitor and held in an interest bearing or investment
account for the benefit of the Borrower, provided that any requests for advances
shall be subject to the terms hereof as if the transfer of such monies to the
Monitor had not occurred, and further provided that such amounts shall at all
times remain subject to the security described below in favour of the Lender; or
(ii) invested by the Lender in an interest bearing or investment account, in
each case with all interest or income generated by such monies being for the
benefit of the Borrower and remitted to the Borrower promptly following its
request therefor. Termination Event:    All Loans advanced hereunder shall be
repaid in full and the DIP Facility shall terminate upon the earliest of (each,
a “Termination Event”):   

(i)      December 31, 2010 (the “Outside Date”);

  

(ii)     the effective date of a plan of compromise and arrangement of the CCAA
Debtors pursuant to the CCAA (the “CCAA Plan”); and

  

(iii)   acceleration of the DIP Facility in accordance with the terms hereof or
upon the occurrence of an Event of Default.

Evidence of Borrowings:    The Lender’s accounts and records shall constitute,
in the absence of manifest error, prima facie evidence of the indebtedness of
the Borrower to the Lender. REPAYMENT    Overdue Payments:    If the Borrower
fails to make a payment when due, interest will be required, to the extent
permitted by applicable law, to be paid on such overdue payment at an annual
rate of 10%, from the due date thereof until the date of the actual payment,
calculated daily. Mandatory Repayments:    In the event that that the Lender is
required to make any payment under the guarantee entered into between the Lender
and Alcoa Ltd. as of December 9, 2009 (the “ULC Guarantee”) and the Lender does
not have sufficient available unrestricted cash reserves to make such payment,
the Borrower shall, upon prior written notice of not less than 5 Business Days
from the Lender or from Alcoa, effect a repayment of the Loans, in cash, in such
amount as is necessary to enable the Lender to satisfy its obligations under the
ULC Guarantee.

 

- 4 -



--------------------------------------------------------------------------------

Voluntary Prepayment:    The Borrower shall have the right to prepay any or all
of the Loans at any time without premium or penalty. SECURITY AND PRIORITY   
Security:    To secure all Obligations of each Loan Party under or in connection
with the DIP Facility, the Lender shall be granted and will receive, pursuant to
the CCAA DIP Order and the DIP Loan Documents, a fully perfected hypothec,
mortgage, security interest and court-ordered superpriority charge ranking
immediately after the CDN$140 million ACI DIP Charge as set forth in paragraph
89 of the CCAA Order (the “ACI Senior DIP Charge”), or applicable equivalents
thereto outside of the Province of Quebec (such hypothec, mortgage, security
interest and charge, collectively, the “DIP Liens”), on all of the existing and
after acquired real and personal, tangible and intangible, assets of each of the
Loan Parties, including, without limitation, all cash, cash equivalents, bank
accounts, accounts, other receivables, chattel paper, contract rights,
inventory, instruments, documents, securities (whether or not marketable),
equipment, fixtures, real property interests, franchise rights, patents,
tradenames, trademarks, copyrights, intellectual property, general intangibles,
capital stock, investment property, supporting obligations, letter of credit
rights, causes of action and all substitutions, accessions and proceeds of the
foregoing, wherever located, including insurance or other proceeds
(collectively, the “Collateral”). For greater certainty, the Collateral shall,
in no circumstances, extend to (i) any assets sold or transferred pursuant to
the Securitization Facility (whether before or after the date hereof), (ii) any
assets of ACUSFC (as defined below) or (iii) any assets sold or transferred by
any of the Loan Parties in accordance with an order of the CCAA Court.
Carve-Out:    Notwithstanding the foregoing, the DIP Liens in the Collateral
shall be subject and subordinate to:   

(i)      an administration charge ordered by the CCAA Court (the “Administration
Charge”) in an aggregate amount not exceeding CDN$6.0 million for the payment of
(x) allowed and unpaid professional fees and disbursements incurred by
professionals retained by ACI and its subsidiaries in respect of the CCAA Cases
and the associated business and financial restructuring and (y) allowed
professional fees and disbursements of the Monitor appointed in the CCAA Cases,
including allowed legal fees and expenses of such Monitor;

 

- 5 -



--------------------------------------------------------------------------------

  

(ii)     a directors’ charge (a “Directors’ Charge”) in favour of the directors
and officers of ACI and Donohue Corp. and their respective subsidiaries on the
existing terms and in an amount not to exceed CDN$22.5 million; and

  

(iii)   the ACI Senior DIP Charge to the extent of the subrogation rights (the
“Subrogation Rights”) of certain secured creditors of the Borrower pursuant to
Paragraph 61.10 of the CCAA Order, estimated to be in an aggregate amount of
approximately $40,000,000.

  

The Lender hereby waives any right of subrogation which it may have by operation
of law as a consequence of the repayment of a portion of the loan made available
to the Borrower by Bank of Montreal pursuant to a loan agreement dated as of May
6, 2009 with the initial advance under the DIP Facility.

Permitted Encumbrances:    All Collateral shall be free and clear of other
liens, encumbrances and claims, except for the following (collectively, the
“Permitted Encumbrances”):   

(i)      the Administration Charge, the Directors’ Charge and the ACI Senior DIP
Charge as specified in paragraph 89 of the CCAA Order, as well as any other
Court-ordered charges ranking subordinate to the DIP Liens;

  

(ii)     existing validly perfected liens granted by any of the Loan Parties
prior to the CCAA Order Date, which shall rank after the DIP Liens; and

  

(iii)   those Liens listed on Schedule B hereto.

   Notwithstanding the foregoing or anything to the contrary contained in this
Agreement or any DIP Loan Document (including any provision for, reference to,
or acknowledgement of, any Lien or Permitted Encumbrance), nothing herein and no
approval by the Lender of any Lien or Permitted Encumbrance (whether such
approval is oral or in writing) shall be construed as or deemed to constitute a
subordination by the Lender of any security interest or other right, interest or
Lien in or to the Collateral or any part thereof in favour of any Lien or
Permitted Encumbrance or any holder of any Lien or Permitted Encumbrance, except
to the extent specifically set forth herein or in such approval, and in the
latter case, only if set forth in writing and signed by the Lender and by Alcoa.

 

- 6 -



--------------------------------------------------------------------------------

CONDITIONS TO EFFECTIVENESS AND AVAILABILITY Initial Availability Conditions:   
The effectiveness of the DIP Facility and the Lender’s obligation to advance the
initial Loan hereunder shall be subject to and conditional upon the satisfaction
of the following:   

(i)      receipt of a certified signed copy of the CCAA Order, which shall not
have been vacated, reversed, modified, amended or stayed, and shall be effective
notwithstanding appeal;

  

(ii)     receipt of a certified signed copy of the order of the CCAA Court (the
“CCAA DIP Order”), in form and substance satisfactory to the Lender and the
Lender’s counsel (and to Alcoa and its counsel), approving and authorizing the
DIP Facility and the granting of the DIP Liens, and which CCAA DIP Order
(i) shall authorize the payment by the Loan Parties of all of the DIP Expenses
provided for in respect of the DIP Facility in this Agreement and (ii) shall not
have been vacated, reversed, modified, amended or stayed, and shall be effective
notwithstanding appeal;

  

(iii)   each of this Agreement and the other DIP Loan Documents shall have been
duly executed and delivered to the Lender, with copies to Alcoa;

  

(iv)    receipt by the Lender and Alcoa of satisfactory certificates of status,
certificates of compliance, certificates of good standing or other equivalent
certificates, issued in respect of each Loan Party by the applicable
Governmental Authority in each Loan Party’s respective jurisdiction of
incorporation or organization;

  

(v)     receipt by the Lender and Alcoa of a certificate and/or certificates of
each Loan Party signed on behalf of such Loan Party by its respective President,
Chief Executive Officer, Treasurer or Secretary, dated the Effective Date (the
statements made in which certificate shall be true on and as of the Effective
Date), certifying as to relevant corporate matters;

  

(vi)    no Default, Event of Default or Termination Event under the DIP Loan
Documents shall have occurred and be continuing;

 

- 7 -



--------------------------------------------------------------------------------

  

(vii)     receipt by the Lender and Alcoa of a duly executed Perfection
Certificate;

  

(viii)   receipt by the Lender and Alcoa of evidence acceptable to them that all
other actions that the Lender and Alcoa may deem necessary or desirable in order
to perfect the DIP Liens have been taken;

  

(ix)      receipt by the Monitor (on behalf of the Lender and the secured
creditors benefitting from the Subrogation Rights) of such certificates
representing certificated securities of its wholly-owned Canadian subsidiaries
which had been delivered to Bank of Montreal in connection with the BMO DIP Loan
accompanied by undated transfer powers of attorney, duly executed in blank; and

  

(x)       the Lender being named as additional insured under the liability
insurance coverages maintained by the Loan Parties and loss payee on any
casualty insurances in existence and required by the Lender, including insurance
with respect to any real property Collateral.

Drawdown Conditions:    The obligation of the Lender to make a Loan to the
Borrower on any date is subject to the satisfaction of the following conditions:
  

(i)        receipt by the Lender (with a copy to Alcoa) of a duly executed
Borrowing Request;

  

(ii)       in the case of the second and third advances under the DIP Facility
(each in the amount of CDN$25,000,000), the Borrower shall have provided notice
of the drawdown in accordance with Paragraph 61.11 of the CCAA Order not less
than five (5) Business Days prior to the proposed drawdown date and in the case
of any other advance(s) under the DIP Facility (excluding the initial advance
hereunder), an order of the CCAA Court authorizing such drawdown (each, a
“Subsequent DIP Order”);

  

(iii)      the representations and warranties contained in each of the DIP Loan
Documents shall be correct in all material respects on and as of such date,
before and after giving effect to such Loan (or continuance), as though made on
and as of such date, other than any such representations or warranties that, by
their terms, refer to a specific date other than the date of such Loan (or
continuance);

 

- 8 -



--------------------------------------------------------------------------------

  

(iv)    the Loan Parties shall not be in any material breach of any covenant
under this Agreement or the other DIP Loan Documents;

  

(v)     each of the Orders shall be executory notwithstanding appeals and shall
not have been vacated, reversed, modified, amended or stayed in any respect
without the prior written consent of the Lender and Alcoa, each acting in its
sole discretion, other than any amendment or modification which does not impact
the DIP Loan Documents or the DIP Liens; and

  

(vi)    no Default, Event of Default or Termination Event under the DIP Loan
Documents shall have occurred or be continuing.

REPRESENTATIONS; COVENANTS; EVENTS OF DEFAULT Representations and Warranties:   
See Schedule C. Covenants:    See Schedule D. Events of Default:    The
occurrence of any of the following shall constitute an “Event of Default” under
this Agreement:   

(i)      failure of the Borrower to pay (i) the principal of any Loan when due
(including any mandatory prepayments thereof) or (ii) any other amount
contemplated by the DIP Loan Documents within three Business Days after such
other amount becomes due;

  

(ii)     any of the Orders are stayed, vacated or otherwise cease to be in full
force and effect or are modified or amended in a manner which could have a
Material Adverse Effect, as determined by the Lender and by Alcoa, each in its
sole discretion;

  

(iii)   ACI fails to file a CCAA Plan with the CCAA Court that is accepted by
the requisite majority of creditors of each class on or before September 30,
2010;

  

(iv)    the termination of the Securitization Facility unless it is replaced
with a similar facility acceptable to the Lender and Alcoa, acting reasonably;

 

- 9 -



--------------------------------------------------------------------------------

  

(v)       the material breach of any provision hereof if not remedied within 30
days from its occurrence;

  

(vi)      any representation or warranty provided in Schedule C attached hereto
is inaccurate in any material respect when made;

  

(vi)      the Borrower ceases to operate its business;

  

(vii)     the Borrower and its subsidiaries are in material non-compliance with
the current Cash Flow Forecast, or if any Cash Flow Forecast when provided shows
that during the period covered by such Cash Flow Forecast, the Borrower will not
have sufficient funds to carry on business, after taking into account (a) the
amount of Loans available hereunder, and (b) the portion of the proceeds of
permitted asset sales that can be retained and used by the Loan Parties that are
expected to occur within the relevant period;

  

(viii)   any custodian, liquidator, receiver, interim receiver or
receiver-manager is appointed with respect to any Loan Party;

  

(ix)      ACI or any of its subsidiaries (other than Bridgewater Paper Company
Limited and Abitibi-Consolidated (U.K.) Inc.) becomes subject to a proceeding
under the Bankruptcy and Insolvency Act (Canada) or equivalent bankruptcy
statutes, or any Loan Party shall file a motion or other pleading seeking the
dismissal of the CCAA Cases; and

  

(x)       any material provision (as determined by the Lender or Alcoa, each in
its sole discretion) of any DIP Loan Document shall for any reason cease to be
valid and binding on and enforceable against any Loan Party intended to be a
party to it, or any such Loan Party shall so state in writing.

Remedies:    Upon the occurrence of an Event of Default or Termination Event,
whether or not there is availability under the DIP Facility, without any notice
or demand whatsoever, the right of the Borrower to receive any Loan or other
accommodation of credit shall be terminated, subject to any applicable notice
provision in any Order (as the case may be) in the case of remedies against
Collateral (which notice provisions must be acceptable to the Lender and Alcoa),
and upon written notice to the Borrower (a “Repayment Demand”), the balance of
the Loan shall become immediately due and payable without further notice.

 

- 10 -



--------------------------------------------------------------------------------

   Without limiting the foregoing, upon the occurrence of an Event of Default or
Termination Event, the Lender shall have the right to exercise (and upon written
request by Alcoa, shall exercise), upon 5 Business Days prior notice (the
“Realization Notice”) to the Borrower, all other customary remedies, including,
without limitation, the right to realize on all Collateral, to appoint a
receiver or receiver-manager, and to call upon the Monitor to file a report with
the CCAA Court advising it of the occurrence of such Event of Default and to the
extent a Repayment Demand has been delivered, the fact that the DIP Facility is
immediately due and payable. PROTECTIVE PROVISIONS    Indemnity:    The Loan
Parties will indemnify and hold harmless the Lender, Alcoa and each of their
respective affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Person”) from and against any and all
suits, actions, proceedings, orders, claims, damages, losses, liabilities and
expenses (including reasonable legal fees and disbursements and other costs of
investigation or defence, including those incurred upon any appeal) that may be
instituted or asserted against or incurred by any such Indemnified Person as a
result of or in connection with credit having been extended, suspended or
terminated under the DIP Facility, the DIP Loan Documents or the use of the
proceeds thereof, and the administration of such credit, and in connection with
or arising out of the transactions contemplated hereunder or thereunder and any
actions or failures to act in connection therewith including the taking of any
enforcement actions by the Lender, including any and all environmental
liabilities and legal costs and expenses arising out of or incurred in
connection with disputes between or among any parties to any of the DIP Loan
Documents save and except in the case of gross negligence or wilful misconduct
of an Indemnified Person (and provided that the gross negligence or wilful
misconduct of the Lender shall not be considered the gross negligence or wilful
misconduct of Alcoa and vice versa). Taxes:    All payments made by any of the
Loan Parties to the Lender under this Agreement and the other DIP Loan Documents
shall be free and clear of any present or future Taxes whatsoever (other than
income taxes in the jurisdictions applicable to the Lender).

 

- 11 -



--------------------------------------------------------------------------------

MISCELLANEOUS    Expenses:    The DIP Expenses shall be paid by the Borrower and
shall be secured by the DIP Liens. Notice:   

All notices and other communications provided for hereunder shall be in writing
(including via facsimile communication) and mailed, telecopied or delivered:

 

(i)      if to a Loan Party, at 1155 Metcalfe Street, Suite 800, Montréal,
Québec H3B 5H2, Attention: Chief Financial Officer and Chief Legal Officer, fax
number 514.394.3644;

 

with a copy to, Laura L. Moran, Vice President, U.S. Bank National Association,
Corporate Trust Services Division, One Federal Street, 3rd Floor, Boston, MA
02110, tel.: 617-603-6429, fax: 617-603-6640, e-mail: laura.moran@usbank.com,
Maslon Edelman Borman & Brand, LLP, 3300 Wells Fargo Center, 90 South Seventh
Street, Minneapolis, MN 55402, tel.: office 612-672-8335, fax: 612-642-8335,
e-mail: Clark.whitmore@maslon.com and to Mark A. Klos, tel.: 612-672-8346, fax:
612-642-8346, e-mail: mark.klos@maslon.com; and to Marc Duchesne, Borden Ladner
Gervais LLP, 1000 de la Gauchetière West, Suite 900, Montréal, Québec, H3B 5H4,
tel.: 514-954-3102, fax: 514-954-1905, mduchesne@blgcanada.com, and to Michael
MacNaughton, Borden Ladner Gervais LLP, Scotia Plaza, 40 King Street West,
Toronto, Ontario, M5H 3Y4, tel.: 416-367-6646, fax: 416-367-6749,
mmacnaughton@blgcanada.com;

 

and in the case of a Realization Notice, a copy to, Michael Pinzon, Wells Fargo,
Bank, N.A., 45 Broadway, 14th Floor, New York, NY 10006, fax: 212-515-1576; with
a copy to, Xeno Martis, Fasken Martineau DuMoulin LLP, 800 Place Victoria, Suite
3700, Montreal, Quebec, H4Z 1E9, Fax: 514-397-7600, xmartis@fasken.com; and with
a copy to, Walter H. Curchack, Loeb & Loeb, 345 Park Avenue, New York, NY 10154,
Fax: 212-504-8058, wcurchack@loeb.com;

 

(ii)     if to the Lender, at 1155 Metcalfe Street, Suite 800, Montréal, Québec
H3B 5H2, Attention: Chief Financial Officer and Chief Legal Officer, fax number
514-394-3644;

 

- 12 -



--------------------------------------------------------------------------------

  

with a copy to, Richard Lamarche, Vice President, Energy, 1 Place Ville Marie,
Suite 2310, Montreal, Quebec, H3B 3M5, fax number (514) 904-5029, with a copy to
Kenneth S. Atlas, Borden Ladner Gervais LLP, 1000 Boulevard de la Gauchetière
West, Suite 900, Montreal, Quebec, H3B 5H4, Fax number 514-954-1905, e-mail:
katlas@blgcanada.com, and to Kevin Kyte, Stikeman Elliott LLP, 1155 Boulevard
René-Lévesque West, Suite 4000, Montreal, Quebec, H3B 3V2, fax : 514-397-3446,
e-mail: kkyte@stikeman.com;

 

and a copy to, Laura L. Moran, Vice President, U.S. Bank National Association,
Corporate Trust Services Division, One Federal Street, 3rd Floor, Boston, MA
02110, tel.: 617-603-6429, fax: 617-603-6640, e-mail: laura.moran@usbank.com,
Maslon Edelman Borman & Brand, LLP, 3300 Wells Fargo Center, 90 South Seventh
Street, Minneapolis, MN 55402, tel.: office 612-672-8335, fax: 612-642-8335,
e-mail: Clark.whitmore@maslon.com and to Mark A. Klos, tel.: 612-672-8346, fax:
612-642-8346, e-mail: mark.klos@maslon.com; and to Marc Duchesne, Borden Ladner
Gervais LLP, 1000 de la Gauchetière West, Suite 900, Montréal, Québec, H3B 5H4,
tel.: 514-954-3102, fax: 514-954-1905, mduchesne@blgcanada.com, and to Michael
MacNaughton, Borden Ladner Gervais LLP, Scotia Plaza, 40 King Street West,
Toronto, Ontario, M5H 3Y4, tel.: 416-367-6646, Fax: 416-367-6749,
mmacnaughton@blgcanada.com;

 

(iii)   if to Alcoa, to Richard Lamarche, Vice President, Energy, 1 Place Ville
Marie, Suite 2310, Montreal, Quebec, H3B 3M5, fax number 514-904-5029, with a
copy to Kenneth S. Atlas, Borden Ladner Gervais LLP, 1000 Boulevard de la
Gauchetière West, Suite 900, Montreal, Quebec, H3B 5H4, Fax number 514-954-1905,
e-mail: katlas@blgcanada.com, and to Kevin Kyte, Stikeman Elliott LLP, 1155
Boulevard René-Lévesque West, Suite 4000, Montreal, Quebec, H3B 3V2, fax :
514-397-3446, e-mail: kkyte@stikeman.com;

 

(iv)    if to SSN Collateral Trustee, to Laura L. Moran, Vice President, U.S.
Bank National Association, Corporate Trust Services Division, One Federal
Street, 3rd Floor, Boston, MA 02110, tel.: 617-603-6429, fax: 617-603-6640,
e-mail: laura.moran@usbank.com, Maslon Edelman Borman & Brand, LLP, 3300 Wells
Fargo Center, 90

 

- 13 -



--------------------------------------------------------------------------------

  

South Seventh Street, Minneapolis, MN 55402, tel.: office 612-672-8335, fax:
612-642-8335, e-mail: Clark.whitmore@maslon.com and to Mark A. Klos, tel.:
612-672-8346, fax: 612-642-8346, e-mail: mark.klos@maslon.com; and to Marc
Duchesne, Borden Ladner Gervais LLP, 1000 de la Gauchetière West, Suite 900,
Montréal, Québec, H3B 5H4, tel.: 514-954-3102, fax: 514-954-1905,
mduchesne@blgcanada.com, and to Michael MacNaughton, Borden Ladner Gervais LLP,
Scotia Plaza, 40 King Street West, Toronto, Ontario, M5H 3Y4, tel.:
416-367-6646, Fax: 416-367-6749, mmacnaughton@blgcanada.com,

 

or, at such other address as shall be designated by such party in a written
notice to the other parties.

 

All such notices and communications shall, when mailed, be effective three
Business Days after being deposited in the mail, first class postage prepaid,
and when delivered or telecopied, be effective when confirmed as received.

Right of Set-Off:    Subject to the Orders, upon the occurrence and during the
continuance of any Event of Default or Termination Event, the Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and otherwise apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Lender to any of the Loan Parties against any and all of
the Obligations now or hereafter existing under this Agreement or the DIP Loan
Documents, irrespective of whether the Lender shall have made any demand under
this Agreement or such DIP Loan Documents and although such obligations may be
unmatured. The Lender agrees promptly to notify the applicable Loan Party after
any such set-off and application; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Lender under this provision are in addition to other rights and
remedies (including other rights of set-off) that the Lender may have. Governing
Law:    This Agreement shall be construed in accordance with and governed by the
laws of the Province of Quebec and the federal laws of Canada applicable therein
and the parties shall attorn to the non-exclusive jurisdiction of the courts of
the Province of Quebec.

 

- 14 -



--------------------------------------------------------------------------------

Entire Agreement:    This Agreement, the DIP Loan Documents and all documents
contemplated by or delivered under or in connection with this Agreement and the
DIP Loan Documents, constitute the entire agreement between the parties with
respect to the subject matter and supersede all prior agreements, negotiations,
discussions, undertakings, representations, warranties and understandings,
whether written or verbal. Amendments:    No amendment, supplement, restatement
or termination of any provision of this Agreement is binding unless it is in
writing and signed by each party to this Agreement and Alcoa; provided that any
amendment increasing the Commitment Amount, extending the Outside Date beyond
December 31, 2010, affecting the priority of the DIP Liens or providing for
interest on the Loans (other than as a result of the failure to make a payment
when due pursuant to the terms hereof) requires the prior written consent of the
SSN Collateral Trustee and the Senior Secured Noteholders holding a majority of
the outstanding principal amount of the senior secured notes. Waivers:    No
failure to exercise, and no delay in exercising, on the part of the Lender or
Alcoa (as assignee or otherwise), any right, remedy, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, remedy, power or privilege shall preclude the exercise of any other
right, remedy, power or privilege. Assignment and Enurement:    This Agreement
shall enure to the benefit of and be binding on the parties hereto and their
successors and permitted assigns. The Borrower may not assign its rights or
obligations under this Agreement or the DIP Loan Documents without the prior
written consent of the Lender and Alcoa, which consent shall not be unreasonably
withheld in the case of a corporate reorganization approved by the CCAA Court.
The Lender may assign its Loans under the DIP Facility and its rights and
interests under this Agreement and the other DIP Loan Documents to Alcoa and the
SSN Collateral Trustee. Voting    If the Lender assigns any part (but not all)
of its Loans under the DIP Facility and its rights and interests under this
Agreement and the other DIP Loan Documents in accordance with the terms of this
Agreement, including by way of subrogation, then any action expressed to be
taken or discretion expressed to be exercised hereunder by the Lender shall
require the unanimous consent of the Lender and all such assignees or subrogated
parties. Counterparts:    This Agreement may be executed and delivered by way of
facsimile and in any number of counterparts each of which when executed and
delivered is an original but all of which taken together constitute one and the
same instrument.

 

- 15 -



--------------------------------------------------------------------------------

Choice of Language:    It is the express wish of the parties that this document
and any related documents be drawn up and executed in English. Les parties aux
présentes ont expressément demandé que ce document et tous les documents s’y
rattachant soient rédigés et signés en anglais.

[SIGNATURE PAGE FOLLOWS]

 

- 16 -



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please confirm your acceptance of the
terms and conditions as set forth herein by executing and delivering this
Agreement to the Lender.

 

Yours very truly,

 

3239432 NOVA SCOTIA COMPANY

Per:     Name:   Title:  

 

ACKNOWLEDGED, AGREED AND ACCEPTED

this 9th of December, 2009 by:

ABITIBI-CONSOLIDATED INC.

a debtor and a debtor-in-possession, as Borrower

Per:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule A – Definitions and Interpretation

SECTION 1 – DEFINITIONS

 

1.1 Definitions.

In this Agreement, capitalized terms shall have the meanings given to them in
the body of the Agreement, and:

(1) Affiliate means, as to any Person, any other Person that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
Person or is a director or officer of such Person.

(2) BMO DIP Loan means the debtor-in-possession loan made available by Bank of
Montreal to the Borrower pursuant to the loan agreement dated May 6, 2009.

(3) Business Day means a day on which banks are open for business in the City of
Montreal, but does not include a Saturday, Sunday or holiday in the Province of
Quebec. Each Business Day will end at 4:00 p.m. (Montreal time) on that day.

(4) Cash Flow Forecast means, collectively, the 13-week cash flow forecast
prepared each week by the Borrower in form and with detail substantially similar
to the 13-week cash flow forecast previously delivered in connection with BMO
DIP Loan, which shall reflect the Borrower’s good faith projection of all cash
receipts and disbursements in connection with the operation of the businesses of
the Borrower and its subsidiaries for the next 13 week period.

(5) Control means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of management, of a Person, whether through the ability to exercise
voting power, by contract or otherwise.

(6) Default means any event or condition that constitutes an Event of Default or
Termination Event or that upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default or Termination Event.

(7) DIP Loan Documents means, collectively, the following agreements, each of
which shall be in form and substance satisfactory to the Lender and Alcoa, each
in its sole discretion:

 

  (a) this Agreement;

 

  (b) a deed of hypothec with and without delivery for an amount of
CDN$230,000,000 charging the universality of each Loan Party’s movable and
immovable property, present and future (the “Hypothec”);

 

  (c) a guarantee from each of the Subsidiary Guarantors of all of the
obligations of the Borrower under the DIP Loan Documents;

 

  (d) a debenture charging the real property and personal property of each Loan
Party (the “Debenture”) ; and

 

Sch. A - 1



--------------------------------------------------------------------------------

  (e) any other similar or related document (including any control agreement if
required) reasonably required to perfect or render the security enforceable.

(8) Effective Date means the date upon which all of the Initial Availability
Conditions have been satisfied or waived.

(9) Environmental Laws means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, directives, judgments, injunctions, notices or
binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, Release of, or
exposure to, any Hazardous Material or to occupational health and safety
matters.

(10) Governmental Authority means the government of Canada or any other nation,
or any political subdivision thereof, whether state, provincial, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

(11) Hazardous Materials means (i) any petroleum products or by-products and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and other
ozone-depleting substances, and toxic mold; and (ii) any chemical, material,
substance or waste that is prohibited, limited or regulated by or pursuant to
any Environmental Law.

(12) Lien means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge (including any court-ordered
charge) or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities owned by the applicable Person, any purchase option, call or
similar right of a third party with respect to such securities.

(13) Loan Parties means the Borrower and each Subsidiary Guarantor.

(14) Loan means each of the loans and advances made by the Lender pursuant to
this Agreement.

(15) Material Adverse Effect means a material adverse effect on (a) the
business, assets, results of operations or financial condition of the Borrower
and its subsidiaries, taken as a whole, (b) the ability of any Loan Party to
perform any of its material obligations under any DIP Loan Document, (c) the
Collateral, taken as a whole, or the Lender’s DIP Liens on the Collateral, taken
as a whole, or the priority of such DIP Liens, or (d) the rights and remedies of
the Lender under the DIP Loan Documents.

(16) Monitor means Ernst & Young Inc. in its capacity as court appointed monitor
in the CCAA Cases.

 

Sch. A - 2



--------------------------------------------------------------------------------

(17) Obligations means all the indebtedness, liabilities and obligations of each
of the Loan Parties, present and future, direct and indirect, absolute and
contingent, matured and unmatured, solidarily, at any time or from time to time
existing or arising under or by virtue of or otherwise in connection with this
Agreement and any other DIP Loan Documents which are or may become at any time
and from time to time owing or payable by any Loan Party to the Lender, or which
remain owing and unpaid to the Lender, including, without limitation, any costs
or expenses, including all reasonable legal and other costs, incurred by the
Lender in connection with preserving or enforcing, or attempting to preserve or
enforce, their rights under this Agreement or the DIP Loan Documents.

(18) Orders means, collectively, the CCAA Order and the CCAA DIP Order.

(19) Perfection Certificate means a certificate executed by an officer of each
Loan Party which provides details of the Collateral owned by each Loan Party, in
form and substance satisfactory to the Lender and to Alcoa.

(20) Person means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

(21) Requirement of Law means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and by-laws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject, and including Environmental Laws.

(22) Securitization Facility means the receivables purchase facility pursuant to
the Second Amended and Restated Purchase and Contribution Agreement dated as of
June 16, 2009 among ACI, Abitibi Consolidated Sales Corporation (“ACSC”) and
Abitibi-Consolidated U.S. Funding Corp. (“ACUSFC”) and to the Second Amended and
Restated Receivables Purchase Agreement dated as of June 16, 2009 among ACUSFC,
Citibank, N.A., Barclays Bank plc, Citibank, N.A., ACSC, ACI, Barclays Capital
Inc. and The CIT Group / Business Credit, Inc. and any agreement and/or document
executed and/or delivered in connection therewith.

(23) Senior Secured Noteholders means the holders of the 13.75% senior secured
notes due in 2011 issued by ACCC in the initial aggregate principal amount of up
to US$413,000,000.

(24) SSN Collateral Trustee means U.S. Bank National Association or its
successor in accordance with the terms of the indenture dated April 1, 2008
among ACCC, the Borrower, the other guarantors party thereto and others pursuant
to which the Senior secured notes were issued.

(25) subsidiary means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any

 

Sch. A - 3



--------------------------------------------------------------------------------

other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the limited or general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

(26) Taxes means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

SECTION 2 – INTERPRETATION

(1) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections and Schedules
shall be construed to refer to Sections of, and Schedules to, this Agreement,
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) any
reference to any Requirement of Law shall, unless otherwise specified, refer to
such Requirement of Law as amended, modified or supplemented from time to time.

(2) For purposes of any assets, liabilities or entities located in the Province
of Quebec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Quebec,
(a) “personal property” shall include “movable property”, (b) “real property” or
“real estate” shall include “immovable property”, (c) “tangible property” shall
include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the PPSA or Code shall include publication under
the Civil Code of Quebec, (g) all references to “perfection” of or “perfected”
liens or security interest shall include a reference to an “opposable” or “set
up” lien or security interest as against third parties, (h) any “right of
offset”, “right of setoff” or similar expression shall include a “right of
compensation”, (i) “goods” shall include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities, (j) an
“agent” shall include a “mandatary”, (k) “construction liens” shall include
“legal hypothecs”; (1) “joint and several” shall include “solidary”; (m) “gross
negligence or wilful misconduct” shall be deemed to be “intentional or gross
fault”; (n) “beneficial ownership” shall include “ownership on behalf of another
as mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; and (t) “accounts” shall include “claims”.

 

Sch. A - 4



--------------------------------------------------------------------------------

Schedule B – Permitted Encumbrances

 

1. Any Lien for Taxes not yet due or delinquent or being contested in good faith
by appropriate proceedings for which adequate reserves have been established
and, if required hereunder, cash collateral has been provided to the Lender.

 

2. Any statutory Lien arising in the ordinary course of business by operation of
law with respect to a liability that is not yet due or delinquent.

 

3. Liens constituting encumbrances in the nature of zoning restrictions,
easements (including reciprocal easement agreements), rights-of-way, municipal
building and zoning ordinances and similar charges, utility agreements,
covenants, reservations, restrictions, encroachments, charges, encumbrances, or
other similar restrictions, title defects or other irregularities that were not
incurred in connection with and do not secure indebtedness for borrowed money
and do not materially affect the value the property subject to such Lien or the
use of such property in the conduct of the business of any Loan Party.

 

4. Liens in connection with indebtedness for borrowed money so long as such
Liens extend solely to the property (and improvements and proceeds of such
property) acquired with the proceeds of such indebtedness or subject to the
applicable capital lease.

 

5. Liens arising from judgments, orders, or other awards, provided that such
Lien is replaced or discharged on or prior to the earlier of (i) thirty
(30) days following the date on which such Lien arises, and (ii) the date such
judgement shall have been vacated, discharged, stayed or bonded pending appeal.

 

6. Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation.

 

7. Liens given to a public utility or any municipality or governmental or other
public authority when required by such utility or other authority in connection
with business operations or the ownership of a Loan Party’s assets, provided
that such Liens do not materially interfere with the use of such Loan Party’s
assets or the operation of its business.

 

8. Any permitted lien granted to secure the Securitization Facility, as amended
from time to time.

 

Sch. B - 1



--------------------------------------------------------------------------------

Schedule C – Representations and Warranties

The Borrower represents and warrants to the Lender that:

 

1. Organization; Qualification; Authority. The Borrower and each of its
subsidiaries (i) is a corporation, partnership, limited liability company or
other organization duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation except where the
failure to be in good standing, individually or in the aggregate, would not have
a Material Adverse Effect, (ii) is duly qualified as a foreign corporation (or
other entity) and in good standing (or the functional equivalent thereof, if
applicable) in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed,
except where the failure to so qualify or be licensed and in good standing (or
the functional equivalent thereof, if applicable), individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (iii) subject to the entry of the CCAA Order by the CCAA Court, has
all requisite power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted.

 

2. No Contravention. Upon the entry of the applicable Orders, the execution,
delivery and performance by each Loan Party of this Agreement, and each of the
other DIP Loan Documents to which it is or is to be a party, and the
consummation of each aspect of the transactions contemplated hereby and thereby,
are within such Loan Party’s constitutive powers, have been duly authorized by
all necessary constitutive action, and do not (i) contravene such Loan Party’s
constitutive documents, (ii) violate any Requirement of Law, (iii) conflict with
or result in the breach of, or constitute a default under, any contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument binding
on or affecting any Loan Party, or any of their properties entered into by such
Loan Party after the CCAA Order Date, or (iv) except for the Liens created under
the DIP Loan Documents and the Orders, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its subsidiaries.

 

3. Execution; Enforceability. This Agreement has been, and each of the other DIP
Loan Documents when delivered hereunder will have been, duly executed and
delivered by each Loan Party thereto. This Agreement is, and each other DIP Loan
Document when delivered hereunder will be, subject to the entry of the
applicable Order, the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms and
the Orders.

 

Sch. C - 1



--------------------------------------------------------------------------------

4. Approvals and Consents. Except for the entry of the Orders, filings or
recordings already made or to be made pursuant to any federal law, rule or
regulation or filings or recordings to be made in any jurisdiction outside of
Canada, no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party, is required for (i) the due execution, delivery, recordation, filing or
performance by any Loan Party of this Agreement or any other DIP Loan Document
to which it is or is to be a party, or for the consummation of each aspect of
the transactions contemplated hereby, (ii) the grant by any Loan Party of the
Liens granted by it pursuant to the DIP Loan Documents, (iii) the validity,
priority, perfection or maintenance of the Liens created under the DIP Loan
Documents (including the requisite priority set forth in the Orders) or
(iv) subject to the Orders, the exercise by the Lender of its rights under the
DIP Loan Documents or the remedies in respect of the Collateral pursuant to the
DIP Loan Documents.

 

5. Subsidiaries. The Perfection Certificate sets forth a complete and accurate
list of all of the subsidiaries of the Borrower (including each Loan Party),
showing as of the Effective Date as to each subsidiary, its jurisdiction of
incorporation or organization, the percentage of its equity interests held by
the Borrower or a subsidiary, and, with respect to each Loan Party, such Loan
Party’s exact legal name, chief executive office, type of organization and
organizational identification number.

 

6. Capital Stock. As of the Effective Date, all of the outstanding capital stock
of each Loan Party (other than the Borrower) has been validly issued, is fully
paid and non-assessable and is owned by Persons listed in the Perfection
Certificate in the percentages specified therein free and clear of all Liens,
except for the DIP Liens and Permitted Encumbrances.

 

7. Properties. As of the Effective Date, each of the Loan Parties has good and
marketable title (subject only to Permitted Encumbrances) to the properties
reflected on ACI’s consolidated balance sheet as of December 31, 2008 (other
than those properties disposed of since that date, which are listed in Schedule
F). Each of the Loan Parties owns and has on the date hereof good and marketable
title or subsisting leasehold interest subject to Permitted Encumbrances to, and
enjoys on the date hereof peaceful and undisturbed possession of, all such
material properties, including without limitation, the Collateral, that are
necessary for the operation and conduct of its business. There are no Liens of
any nature whatsoever on any assets of any Loan Party other than: (i) Liens
granted pursuant to the Orders, this Agreement and the DIP Loan Documents except
as set out in the Orders and (ii) Permitted Encumbrances. No Loan Party is party
to any contract, agreement, lease or instrument entered into on or after the
CCAA Order Date the performance of which, either unconditionally or upon the
happening of an event, will result in or require the creation of a Lien that is
not a Permitted Encumbrance on any assets of such Loan Party in violation of
this Agreement.

 

8.

Tax Returns. Each Loan Party and each of its subsidiaries has filed or caused to
be filed all tax returns and reports (federal, state, provincial, local and
foreign) which are required to have been filed and has paid or caused to be paid
all Taxes required to have been paid by it, together with applicable interest
and penalties, except Taxes that are being

 

Sch. C - 2



--------------------------------------------------------------------------------

 

contested in good faith by appropriate proceedings and for which such Loan
Party, as applicable, has (a) set aside on its books adequate reserves, and
(b) to the extent the aggregate exposure of the Loan Parties to Liens for Taxes
that could rank prior to the DIP Liens exceeds CDN$10,000,000, provided cash
collateral to the Lender for the amount of such exposure in excess of
CDN$10,000,000.

 

9. Tax Withholdings. Each of the Loan Parties has withheld from each payment to
each of their respective officers, directors and employees the amount of all
Taxes, including income tax, pension plan, unemployment insurance and other
payments and deductions required to be withheld therefrom, and has paid the same
to the proper taxation or other receiving authority in accordance with all
Requirements of Law. No Loan Party is subject to any claim by or liability to
any of their respective officers, directors or employees for salary (including
vacation pay) or benefits which would rank in whole or in part pari passu with
or prior to the Liens created by the DIP Loan Documents. For any Canadian
pension plan, and for any other Canadian benefit plan of the Loan Parties, which
is a defined contribution plan or a defined benefit plan requiring any Loan
Party to contribute thereto, or to deduct from payments to any individual and
pay such deductions into or to the credit of such Canadian pension plan or
Canadian benefit plan, all required employer contributions have been properly
withheld by such Loan Party and fully paid into the funding arrangements for the
applicable Canadian pension plan or Canadian benefit plan other than the failure
to pay the special amortization payments pursuant to any of its Canadian pension
plans. Any assessments owed to the Pension Benefits Guarantee Fund established
under the Pension Benefits Act (Ontario), or other assessments or payments
required under similar legislation in any other jurisdiction, have been paid
when due.

 

10. Security Documents and Perfection. Each of the Hypothec and the Debenture is
effective to create in favour of the Lender an enforceable security interest in
or hypothec on the Collateral described therein and proceeds and products
thereof. When financing statements and certified statements in appropriate form
are filed in the applicable public offices in the applicable jurisdictions and
such other filings and actions as specified in each of the Hypothec and the
Debenture have been completed, each of the Hypothec and the Debenture shall
constitute a valid and fully perfected Lien on, and, as applicable, security
interest and hypothec in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds and products thereof, as security for the
Obligations, in each case prior in right to any other Person (except for any
Permitted Encumbrances which rank prior to the Liens in favour of the Lender).

 

11. Mortgages. Each of the Debenture and the Hypothec when delivered by the Loan
Parties with respect to the real property Collateral will be effective to create
in favour of the Lender an enforceable Lien on the mortgaged properties
described therein and, when filed in the recording office designated by the
Borrower, shall constitute a validly registered Lien on all right, title and
interest of the Loan Parties in the mortgaged properties described therein, as
security for the Obligations, in each case prior in right to any other Person
(other than Persons holding any Permitted Encumbrances which rank prior to the
Liens in favour of the Lender).

 

Sch. C - 3



--------------------------------------------------------------------------------

12. Insurance. The Loan Parties maintain insurance policies and coverage which
(i) is sufficient for compliance with all Requirements of Law and of all
material agreements to which any Loan Party is a party, (ii) is provided under
valid, outstanding and enforceable policies, and (iii) provides adequate
insurance coverage in at least such amounts and against at least such risks (but
including in any event public liability) as are usually insured against in the
same general area by Persons engaged in the same or a similar business to the
assets and operations of the Loan Parties. All such material policies are in
full force and effect, all premiums with respect thereto have been paid in
accordance with their respective terms, and no notice of cancellation or
termination has been received with respect to any such policy. No Loan Party
maintains any formalized self-insurance program with respect to its assets or
operations or material risks with respect thereto.

 

Sch. C - 4



--------------------------------------------------------------------------------

Schedule D – Covenants

The Borrower agrees and covenants and shall cause each of the Subsidiary
Guarantors to covenant and agree in its guarantee of the Borrower’s obligations
that, so long as any Obligations remain outstanding under the DIP Facility, each
Loan Party:

 

1. Corporate Existence. Shall preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business;
provided that, notwithstanding the foregoing, such failure to preserve the same
shall only be permitted if it could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

2. Compliance with Laws. Shall comply with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

3. Insurance.

 

  (i) Shall keep its insurable properties insured at all times, against such
risks, including fire and other risks insured against by extended coverage, as
is customary with companies of the same or similar size in the same or similar
businesses (subject to deductibles and including provisions for self-insurance);
and maintain in full force and effect public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by a
Loan Party in such amounts and with such deductibles as are customary with
companies of the same or similar size in the same or similar businesses and in
the same geographic area and in each case with financially sound and reputable
insurance companies (subject to provisions for self-insurance).

 

  (ii) Shall, in the case of any fire, accident or other casualty causing loss
or damage to any Collateral of any Loan Party, cause all proceeds of such
policies to be used promptly to repair or replace any such damaged properties,
unless otherwise directed by the Lender.

 

  (iii) Shall obtain endorsements to the policies pertaining to all physical
properties in which the Lender shall have a Lien under the DIP Loan Documents,
naming the Lender as a loss payee and containing (A) provisions that such
policies will not be cancelled without 30 days prior written notice having been
given by the insurance company to the Lender, and (B) a standard non
contributory “mortgagee”, “lender” or “secured party” clause, as well as such
other provisions as the Lender may require to fully protect the Lender’s
interest in the Collateral and to any payments to be made under such policies.
All original policies or true copies thereof are to be delivered to the Lender,
premium prepaid.

 

Sch. D - 1



--------------------------------------------------------------------------------

4. Obligations and Taxes. Shall pay all its obligations arising after the CCAA
Order Date promptly and, in accordance with their terms except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, and pay and discharge and cause each of its
subsidiaries to pay and discharge promptly all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property other than de minimus amounts in relation to Taxes,
assessments, governmental charges or levies arising, or attributed to the
period, after the CCAA Order Date, before the same shall become in default, as
well as all lawful claims for labour, materials and supplies or otherwise
arising after the CCAA Order Date which, if unpaid, would become a Lien or
charge upon such properties or any part thereof; provided, however, that each
Loan Party shall not be required to pay and discharge or to cause to be paid and
discharged any such Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings, in each case, if the Loan Parties shall (a) have set aside on their
books adequate reserves therefor in conformity with GAAP, and (b) to the extent
that the aggregate exposure of the Loan Parties to Liens for Taxes that could
rank prior to the DIP Liens exceeds CDN$10,000,000, have provided cash
collateral to the Lender for the amount of such exposure in excess of
CDN$10,000,000.

 

5. Access to Books, Records and Properties.

 

  (i) Shall maintain or cause to be maintained at all times true and complete
books and records in accordance with GAAP of the financial operations of the
Borrower and its subsidiaries; and provide the Lender, Alcoa and their
respective representatives access to all such books and records during regular
business hours upon reasonable advance notice, in order that the Lender and
Alcoa may examine and make abstracts from such books, accounts, records and
other papers for the purpose of verifying the accuracy of the various reports
delivered by any Loan Party to the Lender and Alcoa pursuant to this Agreement
or for otherwise ascertaining compliance with this Agreement and to discuss the
affairs, finances and condition of the Loan Parties with the officers and
independent accountants of the Borrower; provided that the Borrower shall have
the right to be present at any such visit or inspection.

 

  (ii) Shall grant the Lender and Alcoa access to and the right to inspect all
reports, audits and other internal information of the Loan Parties relating to
environmental matters upon reasonable advance notice, but subject to appropriate
limitations so as to preserve attorney-client privilege.

 

  (iii)

Shall at any reasonable time and from time to time during regular business
hours, upon reasonable notice, permit the Lender and/or any representatives
designated by the Lender (including any consultants, accountants, lawyers and
appraisers retained by the Lender or Alcoa) to visit the properties of the Loan
Parties to conduct evaluations, appraisals, environmental assessments and
ongoing

 

Sch. D - 2



--------------------------------------------------------------------------------

 

maintenance and monitoring in connection with the Collateral, and to monitor the
Collateral and all related systems; provided that the Borrower shall have the
right to be present at any such visit and, unless an Event of Default has
occurred and is continuing, such visits permitted under this clause (iii) shall
be coordinated through the Lender and shall be made no more frequently than once
in any fiscal quarter.

 

6. Use of Proceeds. Shall use the proceeds of the Loans solely for the purposes,
and subject to the restrictions, set forth under the heading “Purpose”.

 

7. Validity of Loan Documents. Shall object to any application made on behalf of
any Loan Party or by any Person to the validity of any DIP Loan Document or the
applicability or enforceability of any DIP Loan Document or which seeks to void,
avoid, limit, or otherwise adversely affect the security interest created by or
in any DIP Loan Document or any payment made pursuant thereto.

 

8. Further Assurances.

 

  (i) Shall promptly upon reasonable request by the Lender or Alcoa, correct,
and cause each of its subsidiaries promptly to correct, any material defect or
error that may be discovered in any DIP Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

 

  (ii) Shall promptly upon reasonable request by the Lender or Alcoa, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, deeds of trust, trust deeds, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as the
Lender or Alcoa may reasonably require from time to time in order to (A) carry
out more effectively the purposes of the DIP Loan Documents, (B) to the fullest
extent permitted by Requirements of Law, subject any Loan Party’s properties,
assets, rights or interests to the Liens now or hereafter required to be covered
by any of the DIP Loan Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the DIP Loan Documents and any of the Liens
required to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lender the
rights granted or now or hereafter intended to be granted to the Lender under
any DIP Loan Document or under any other instrument executed in connection with
any DIP Loan Document to which any Loan Party is or is to be a party.

 

9.

Maintenance of Properties, Etc. Shall (i) maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition as when new, ordinary wear and tear excepted, and
will from time to time make or cause to be made all appropriate repairs,
renewals and replacements thereof except where failure to do so would not have a
Material Adverse Effect; provided that, this covenant shall not prohibit the
sale, transfer or other disposition of any such property

 

Sch. D - 3



--------------------------------------------------------------------------------

 

consummated in accordance with the other terms of this Agreement, and in
particular with the terms of section 10 below, (ii) keep its equipment and
inventory (other than inventory sold in the ordinary course of business) at the
locations leased or owned by a Loan Party on the date hereof or, upon 30 days’
prior written notice to the Lender and Alcoa, at such other places in Canada
designated by such Loan Party in such notice, and (iii) pay promptly when due
all property and other Taxes, assessments and governmental charges or levies
imposed upon, and all claims (including, without limitation, claims for labor,
materials and supplies) against, the Collateral.

 

10. Asset Dispositions. Shall not sell, alienate, assign, lease or otherwise
dispose of all or any part of the property or assets presently held or
subsequently acquired by any Loan Party (other than sales of inventory in the
ordinary course of business or in connection with the Securitization Facility),
or enter into any sale-leaseback transaction with respect to its property or
assets. Notwithstanding the foregoing and provided no Event of Default or
Termination Event has occurred, the Loan Parties shall be permitted to sell
property and assets at fair market value if sanctioned by the Monitor or the
CCAA Court, provided that all proceeds of asset sales (other than sales of
inventory in the ordinary course of business or in connection with the
Securitization Facility) received from and after the date hereof from any Person
other than another Loan Party in an aggregate amount in excess of CDN$50,000,000
(the “Asset Sale Threshold”) shall be retained by the Borrower in one or more
blocked accounts pledged to the Lender (although the Borrower shall not be
required to retain therein an aggregate amount in excess of the Commitment
Amount), subject to a control agreement and the other DIP Loan Documents, and be
used to repay the DIP Loans when due, either at maturity or as a result of an
Event of Default or Termination Event. None of the Loan Parties shall be
entitled to have access to any of such proceeds in the blocked accounts other
than and only to the extent such aggregate proceeds exceed the Commitment
Amount. With regard to any such proceeds below the Asset Sale Threshold, the use
or disposition of any such proceeds shall be in accordance with the order of the
CCAA Court issued when the relevant disposition is approved (or thereafter).

 

11. Liens. Shall not incur, create, assume or suffer to exist any Lien on any
asset of the Loan Parties now owned or hereafter acquired by a Loan Party, other
than: (i) Permitted Encumbrances or (ii) Liens in favour of the Lender.

 

12.

Transactions with Affiliates. Shall not enter into or permit any of its
Subsidiary Guarantors to enter into any transaction with any Affiliate, other
than (a) any transaction pursuant to the Securitization Facility or (b) any
transaction on terms and conditions at least as favourable to the applicable
Loan Party as could reasonably be obtained at that time in a comparable arm’s
length transaction with a Person other than an Affiliate, except for the
following: (i) any transaction between any Loan Party and any other Loan Party;
(ii) any transaction between any Loan Party and any non-Loan Party that is in
the ordinary course of business, is for a consideration that substantially
represents fair market value, and is in a manner consistent with past practice;
or

 

Sch. D - 4



--------------------------------------------------------------------------------

 

(iii) reasonable and customary director, officer and employee compensation and
other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, in each case approved by the relevant
board of directors.

 

13. Distributions. Shall not declare or pay any dividends on, or make any other
distributions (whether by reduction of capital or otherwise) with respect to any
shares of the Loan Parties, without the prior written consent of the Lender and
Alcoa, except to another Loan Party.

 

14. Mergers; etc. Shall not enter into any merger, amalgamation, consolidation,
reorganization or recapitalization, or change ownership or Control of the Loan
Parties, except to the extent such transaction only involves one or more of the
other Loan Parties (provided that such transaction would not result in a
Material Adverse Effect), without the prior written consent of the Lender and
Alcoa.

 

15. Pre-Petition Payments. Shall not make any pre-petition payment other than as
permitted in the Orders, including payments in connection with any other court
order to which the Lender has consented or not objected, and shall not waive,
amend, modify, terminate or release the provisions of (i) any pre-petition debt
or (ii) any document, agreement or instrument evidencing, creating or governing
any post-petition indebtedness or any other material pre-petition or
post-petition agreement if in the case of clause (i) or (ii), the same could
reasonably be expected to adversely affect the Lender or Alcoa.

 

16. Modification of Orders. Shall not seek or consent to, any modification,
stay, vacation or amendment to the Orders without the prior consent of the
Lender and Alcoa, other than any amendment or modification which does not
materially and negatively impact the DIP Loan Documents or the DIP Liens.

 

17. Plans. Shall not seek or consent to any plan of reorganization or
liquidation or any plan of arrangement unless all of the indebtedness under the
DIP Facility is to be paid in full in cash or other immediately available funds
and the arrangements provided for in the DIP Loan Documents are terminated
pursuant thereto prior to or contemporaneously with the effectiveness of such
plan.

 

18. No Other DIP Facilities. Shall not request any additional
debtor-in-possession facility from any other Person unless the proceeds of such
facility are used to repay all outstanding Loans.

 

19.

Reporting. The Borrower shall deliver to the Lender, Alcoa and the SSN
Collateral Trustee: (i) a Cash Flow Forecast every Friday (or at latest,
Monday), provided such Cash Flow Forecast may not be prepared for two weeks
during the 2009 Christmas holiday period; (ii) for each month, as soon as
available and in any event within 30 days after the end of such month, the
financial information required to be delivered to the CCAA Court for such month;
(iii) as soon as possible and in any event within three Business Days after any
responsible officer of the Borrower has knowledge of the

 

Sch. D - 5



--------------------------------------------------------------------------------

 

occurrence of each Default, a statement of such responsible officer (or person
performing similar functions) of the Borrower setting forth details of such
Default or other event and the action that the Borrower has taken and proposes
to take with respect thereto, provided that such obligation may be satisfied by
posting documents containing such information on a website maintained by the
Borrower and the Monitor; and (iv) promptly after the commencement thereof,
notice of each unstayed action, suit, investigation, litigation and proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, affecting any Loan Party or any of its
subsidiaries that (a) is reasonably likely to be determined adversely and if so
determined adversely could be reasonably likely to have a Material Adverse
Effect or (b) purports to affect the legality, validity or enforceability of
this Agreement or any other DIP Loan Document or the consummation of the
transactions contemplated hereby.

 

20. Advances. Shall, not at any time after the Effective Date, permit to exist
any loans or advances to, or guarantee an obligation of any other Person
(without taking into account any loan or advance made prior to the Effective
Date) except (i) loans or advances made by one Loan Party to any other Loan
Party, and (ii) loans or advances made by a Loan Party to Donohue Corp.,
Abitibi-Consolidated (UK) Inc. or Bridgewater Paper Company Limited for an
aggregate amount not exceeding US$30,000,000 at all times or with the prior
approval of the CCAA Court, up to US$50,000,000 at all times.

 

Sch. D - 6



--------------------------------------------------------------------------------

Schedule E – Form of Borrowing Request

[DATE]

3239432 Nova Scotia Company

1155 Metcalfe Street, Suite 800

Montreal, Quebec

H3B 5H2

 

Attention:                Chief Financial Officer Fax No.:   (514) 394-3644

Dear Sirs/Mesdames:

Reference is made to that certain Letter Loan Agreement dated as of December
[9], 2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), between 3239432 Nova Scotia Company, as lender (the
“Lender”) and Abitibi-Consolidated Inc. (the “Borrower”), as borrower.
Capitalized terms used and not defined herein have the meanings given to them in
the Loan Agreement.

The Borrower hereby gives irrevocable notice, in accordance with the Loan
Agreement, that it hereby requests a Loan in the amount of CDN$[—] be made
available to it.

The Borrower is familiar with and has examined the provisions of the Loan
Agreement and has made reasonable investigations of its records and those of its
subsidiaries and based on the foregoing and as of the date of this Borrowing
Request, hereby certifies to the Lender that:

 

  (i) the aggregate amount of Loans which are, or will be outstanding after the
advance of any Loans requested under this Borrowing Request, is not greater than
CDN$[—] million;

 

  (ii) the representations and warranties contained in each of the DIP Loan
Documents are correct in all material respects on and as of the date hereof,
before and after giving effect to the Loan requested (or continued) hereby, as
though made on and as of the date hereof, other than any such representations or
warranties that, by their terms, refer to a specific date other than the date
hereof;

 

  (iii) none of the Loan Parties are in any material breach of any of their
covenants under the Loan Agreement or the other DIP Loan Documents;

 

Sch. E - 1



--------------------------------------------------------------------------------

  (iv) each of the Orders (if applicable) are executory notwithstanding appeals
and have not been vacated, reversed, modified, amended or stayed in any respect
as of the date hereof without the prior written consent of the Lender;

 

  (v) no Default, Event of Default or Termination Event under the DIP Loan
Documents has occurred or is continuing.

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

ABITIBI-CONSOLIDATED INC., as Borrower By:       Name:     Title:  

 

Sch. E - 2



--------------------------------------------------------------------------------

Schedule F – Properties Disposed of in 2009

 

1. 76,624 hectares of private timberlands for CDN$70,000,000.

 

  a. The Seigneurie of Perthuis, located in the Mauricie region, sold to Solifor
Perthuis SEC. (newly formed limited partnership composed of Societe de gestion
d’actifs forestiers Solifor, s.e.c. and the principal shareholder of Scierie
Dion & Fils inc., a local sawmill operator).

 

  b. The Seigneuries of Nicolas Riou and Lac Mitis was sold respectively to
Solifor Nicolas Riou, SEC. and Solifor Lac Mitis (limited partnerships created
by Societe de gestion d’actifs forestiers Solifor, s.e.c. Scotia Capital Inc.).

 

2. Approximately 121,000 hectares (300,000 acres) of private timberlands in
Quebec, Canada. Timberlands located in the Mauricie, Charlevoix and Saguenay
regions were sold to two newly formed limited partnerships held by Societe de
gestion d’actifs forestiers Solifor, s.e.c. Timberlands located in the Cote-Nord
region were sold to Amenagements forestiers Portneuf (3908666 Canada Inc.).

 

3. The Champneuf, La Baie et Laterrière sawmills was demolished for total
proceeds of CDN$147,000.00.

 

4. Several pieces of equipments were sold through the restructuring process.

 

5. Parcels of lands were sold to regularize the third party occupation for
nominal amounts.

 

Sch. F - 1